Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 03, 2019.
3.	Claims 1-17 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 1-9 are objected to because of the following informalities: 
Claims 1-9 starts with a set of searchable dynamic hierarchies comprising: It is not clear these are system, device, method or computer readable-medium claims to perform such search in a searchable dynamic hierarchical structure.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-9 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Assuming claims 1-9 are system claims in view of the limitation two or more searchable dynamic hierarchies defined on one or more collections of physical objects of a system,
examiner interpret that these claims is directed towards a system. However, it is noted that the use of the word “system” does not inherently mean that the claim is directed towards a machine or article of manufacture.  Each means of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claim language fails to provide the necessary hardware required for the claim to fall within the statutory category of a system.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being aniticiapated by Dardinski et al (US 7,096,465 B1).
	As per claim 1, Dardinski discloses:
	- a set of searchable dynamic hierarchies comprising (set of hierarchy, which can be search and lookup for objects, column 17, line 18-23, column 47, line 63-67, Fig. 13-14),
	- two or more searchable dynamic hierarchies defined on one or more collections of physical objects of a system (multiple searchable hierarchy with collection of objects, column 18, line 15-33, column 22, line 60-67, column 31, line Fig. 68, 120),
	- and wherein: each searchable dynamic hierarchy definition of the two or more searchable dynamic hierarchies comprises multiple levels of definition (each hierarchy has multiple level of definition, column 11, line 45-55, column 18, line 15-30, column 21, line 10-40, Fig. 42, 106, 68, 120),
	- each searchable dynamic hierarchy of the two or more searchable dynamic hierarchies defines a mechanism for determining members in an instantiation of a searchable dynamic system hierarchy as applied to one collection of physical objects of a plurality of collections of physical objects (determining class and subclass (i.e. members) in an instantiation of a hierarchy, Fig. 30, column 24, line 35-45, column 80, line 10-30), 
	- each level of definition of a searchable dynamic hierarchy comprises one or more searchable dynamic hierarchy definitions based upon attributes of physical objects of one or more collections of physical objects (hierarchy definitions based upon attribute of objects, column 3, line 45-50, column 13, line 20-30, column 76, line 23-35), 
	- each searchable dynamic hierarchy definition of a level of a searchable dynamic hierarchy is different from each remaining searchable dynamic hierarchy definitions of the same level (each hierarchy is different from each other, column 9, line 1-10, column 23, line 40-50, column 69, line 45-65, Fig. 14, 42), 
	- and each physical object of each of the one or more collections of physical objects can have as an attribute multiple relations of the same name in the same or opposite directions (multiple relation with same name or opposite direction (i.e. indirect relation), column 13, line 10-20, column 15, line 10-15, column 17, line 50-55, column 18, line 45-60, column 23, line 5-20).
	As per claim 2, rejection of claim 1 is incorporated, and further Dardinski discloses:
	- wherein a user can search one or more searchable dynamic hierarchies of interest or by permission (searching hierarchy based on interest (i.e. specified name of specified value), column 77, line 25-30, or permission, column 71, line 15-25).
	As per claim 3, rejection of claim 1 is incorporated, and further Dardinski discloses:
	- wherein the two or more searchable dynamic hierarchies are defined and updated automatically as a physical object of the one or more collections of physical objects is modified and physical objects are added, removed, or modified (any change to any object reflect change in other object automatically, column 3, line 25-34, column 33, line 5-15, column 57, line 45-55).
	As per claim 4, rejection of claim 1 is incorporated, and further Dardinski discloses:
	- wherein each physical object of the one or more collections of physical objects has zero, one, or more attributes and each relation between physical objects comprises a name, direction, and zero, one, or more attributes and each attribute comprises a name and a value (relationship with object in hierarchy based on attribute name and value, column 13, line 20-30, column 14, line 35-50, column 78, line 35-40).
	As per claim 5, rejection of claim 1 is incorporated, and further Dardinski discloses:
	- wherein one or more searchable dynamic descriptions of one level are based on one or more items selected from the group consisting of attributes, lists, queries based on semantic tags, queries based on relationships, groupings based on semantic tags, and traversal of relationships (ordered list of parameter group, column 12, line 15-25, tag list, Fig. 106, grouping based on tag, column 80, line 10-20, column 107, line 10-60, column 108, line 20-45).
	As per claim 6, rejection of claim 1 is incorporated, and further Dardinski discloses:
	- wherein each searchable dynamic hierarchy of the two or more searchable dynamic hierarchies defines a mechanism for determining members in an instantiation of a searchable dynamic system hierarchy as applied to another collection of the one or more collections of physical objects (determining instantiated relationship between objects, column 14, line 40-55, column 15, line 20-25, column 29, line 5-15, column 80, line 20-30, column 130, line 15-20).
	As per claim 7, rejection of claim 1 is incorporated, and further Dardinski discloses:
	- wherein a searchable dynamic hierarchy definition of multiple searchable dynamic hierarchy definitions comprises applying in order a first level definition through an nth level definition to attributes of one collection of physical objects (ordered list of level (i.e. nth level), column 103, line 35-65).
	As per claim 8, rejection of claim 7 is incorporated, and further Dardinski discloses:
	- wherein each of the first level definition through the nth level definition classifies objects by a criterion applied to the attributes of one collection of physical objects (classifying object based or criteria, Fig. 6, 13, column 13, line 5-20).
	As per claim 9, rejection of claim 8 is incorporated, and further Dardinski discloses:
- wherein a criterion is based on one or more terms selected from the group consisting of attributes and relations having a name and a direction (grouping with attribute name and direction relation, column 15, line 10-45).
	As per claim 10, Dardinski discloses:
	- a method for defining a set of searchable dynamic hierarchies comprising (set of hierarchy, which can be search and lookup for objects, column 17, line 18-23, column 47, line 63-67, Fig. 13-14),
	- 13 of 16selecting a collection of physical objects in a system, each physical object comprising attributes (objects of a system with attributes, column 3, line 45-55, column 43, line 50-60), 
- defining multiple searchable dynamic hierarchies for the collection of physical objects according to an ordered structure having multiple levels of definition (each hierarchy has multiple level of definition, column 11, line 45-55, column 18, line 15-30, column 21, line 10-40, Fig. 42, 106, 68, 120),
- and applying multiple searchable dynamic hierarchy definitions to the collection of physical objects to obtain a system hierarchy (hierarchy of a system which can be searched for collection of physical object by name, value, type etc., column 21, line 1-60),
- and wherein: one or more levels of a dynamic hierarchy definition of multiple searchable dynamic hierarchy definitions based on attributes or relations of the collection of physical objects are applied in order (hierarchy definition based on attribute or relation, which are applied in order, column 21, line 19-25, column 62, line 1-10, column 11, line 45-55, column 47, line 60-67),
- each physical object can have multiple relations of the same name in the same or opposite directions (multiple relation with same name or opposite direction (i.e. indirect relation), column 13, line 10-20, column 15, line 10-15, column 17, line 50-55, column 18, line 45-60, column 23, line 5-20); 
- and each definition determines members for an instantiation of a system hierarchy (determining class and subclass (i.e. members) in an instantiation of a hierarchy, Fig. 30, column 24, line 35-45, column 80, line 10-30).
As per claim 11, rejection of claim 10 is incorporated, and further Dardinski discloses:
- wherein each searchable dynamic hierarchy definition of the multiple searchable dynamic hierarchy definitions has a description that is different from other definitions of the same level (definition with description, column 23, line 40-50, column 58, line 45-55”).
As per claim 12, rejection of claim 10 is incorporated and further Dardinski discloses:
- a level of a searchable dynamic hierarchy definition of the multiple searchable dynamic hierarchy definitions includes rules definable by a user; and the rules are grouped by a criterion and the criterion selected depends on an application of the rules (rules defined by user, Fig. 40, column 47, line 5-25”).
As per claim 13, rejection of claim 10 is incorporated, and further Drdnski discloses:
- multiple searchable dynamic hierarchy definitions are defined; and the multiple searchable dynamic hierarchies are updated as the system is modified and the collection of physical objects has physical objects added, removed, or modified (any change to any object reflect change in other object automatically, column 3, line 25-34, column 33, line 5-15, column 57, line 45-55).
As per claim 14, rejection of claim 10 is incorporated, and further Dardnski discloses:
- each searchable dynamic hierarchy definition of the multiple searchable dynamic hierarchy definitions comprises one or more levels of definition; and the one or more levels of definition specify one or more relations to follow and/or group objects by a value of an attribute, and select objects having a certain attribute or relation to follow (one or more level of description and relationship in the hierarchy, column 61, line 1-60).
As per claim 15, rejection of claim 14 is incorporated, and further Dardnski discloses:
- an attribute is anything that can be a basis of classification (attribute on the basis of classification, Fig. 6, 13, column 16, line 6-67, column 17, line 1-5), 
- and a relation is anything that pertains to an ownership, a parent-child relationship, a building to floor relationship, or an object to object relationship (parent-child relationship, Fig. 25, 116, column 24, line 1-30).
As per claim 16, rejection of claim 10 is incorporated, and further Dardnski discloses:
- wherein the one or more searchable dynamic hierarchy definitions of each of the one or more levels are further or instead based on one or more items selected from the group consisting of lists, queries based on semantic tags, queries based on relationships, groupings based on semantic tags, and traversal of relationships (a query based on tag, relationship, grouping, etc., column 12, line 15-25, tag list, Fig. 106, grouping based on tag, column 80, line 10-20, column 107, line 10-60, column 108, line 20-45, column 50, line 30-50”).
As per claim 17, rejection of claim 10 is incorporated, and further Dardnski discloses:
- wherein a collection of physical objects in a system may be replaced by a different collection of physical objects in the system by adding or removing physical objects (adding or deletion object, column 11, line 18-35, column 22, line 1-15).
			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167